Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this
“Amendment”) dated as of December 30, 2019 between SEQUENTIAL BRANDS GROUP,
INC., a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as administrative agent and
collateral agent (the “Agent”), in consideration of the mutual covenants herein
contained and benefits to be derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated First Lien Credit Agreement dated as of
July 1, 2016 (as amended, restated, supplemented or modified and in effect as of
the date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement
as amended hereby, the “Amended Credit Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent have agreed to
amend the Existing Credit Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.         Incorporation of Terms.   All capitalized terms not otherwise defined
herein shall have the same meaning as in the Amended Credit Agreement.

2.         Representations and Warranties.  The Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing
Credit Agreement or under any other Loan Document on and as of the date hereof,
and (ii) after giving effect to this Amendment, all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct, in all material respects, on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

 



-1-




 

3.         Amendments to Existing Credit Agreement.

a.          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.30.

 “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.30.

“Structuring Fee Letter” means that certain structuring fee letter between the
Borrower and the Agent dated as of December 30, 2019.

 “Supported QFC” has the meaning specified in Section 10.30.

“Third Amendment” means that certain Third Amendment to Third Amended and
Restated First Lien Credit Agreement dated as of December 30, 2019.

“Third Amendment Effective Date” means the date that all conditions precedent as
set forth in Section 5 of the Third Amendment have been satisfied.

“Third Amendment Fee Letter” means that certain fee letter between the Borrower
and the Agent dated as of December 30, 2019.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.30.

b.         Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definitions of “Additional Commitment Lender”, “Increase Effective
Date”, “Limited Condition Acquisition”, and “Limited Condition Acquisition
Agreement”.

 



-2-




 

c.          The definition of “Aggregate Commitments” as set forth in Section
1.01 of the Existing Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety and by substituting the following it its stead:

“As of the Third Amendment Effective Date, the Aggregate Commitments are
$80,000,000.”

d.         The definition of “Consolidated EBITDA” as set forth in Section 1.01
of the Existing Credit Agreement is hereby amended by adding the following
paragraphs immediately to the end thereof:

“Notwithstanding the foregoing or anything set forth in this Agreement to the
contrary, Consolidated EBITDA for the Fiscal Quarter set forth below shall be
deemed to be the amount set forth below opposite such Fiscal Quarter:

 

 

Fiscal Quarter

Consolidated EBITDA

 

 

Fiscal Quarter Ended September 30, 2018

$20,948,673.84

Fiscal Quarter Ended December 31, 2018

$27,402,489.75

Fiscal Quarter Ended March 31, 2019

$16,866,352.62

Fiscal Quarter Ended June 30, 2019

$18,272,063.38

 

With respect to the calculation of Consolidated EBITDA for any Fiscal Quarter
(or the specified Fiscal Quarters set forth below) and without duplication of
any add-backs otherwise included above for such period, the following amounts
shall be added back to Consolidated EBITDA: (I) fees, costs and expenses related
to, or in incurred in connection with, the Loan Documents and the Second Lien
Credit Agreement, all amendments thereto and all Permitted Refinancing thereof
(including without limitations, fees paid to the lenders thereunder), (II) fees,
costs, expenses and reserves incurred or established in connection with
settlements, litigations, claims or similar actions, in an amount not to exceed
$250,000 in any Fiscal Year, (III) fees, costs, expenses and reserves incurred
or established in connection with the Specified Matter (as defined in the Third
Amendment Fee Letter) in an amount not to exceed the Specified Amount (as
defined in the Third Amendment Fee Letter), (IV)(x) fees, costs, expenses,
losses and charges related to, or in incurred in connection with, amendments to
or termination of any Lease or sub-lease, in an amount not to exceed $800,000
for any period of twelve (12) months and (y) subject to the consent of the Agent
(such consent not be unreasonably delayed, withheld or conditioned (it being
acknowledged that such consent shall not be deemed “unreasonably withheld” if
the amount of the add-back is unacceptable to the Agent in its good faith credit
judgment)), all fees, costs, expenses, losses and charges related to, or
incurred in connection with a buy-out of any Lease or sub-lease by the Borrower
or any other Loan Party, (V) with respect to the

 

 



-3-




 

calculation of Consolidated EBITDA for the Fiscal Quarter ended March 31, 2020,
fees, costs and expenses related to, or incurred in connection with, the MSLO
Disposition (including, without limitations, transaction costs, severance and
other employment-related payments), in an amount not to exceed $800,000.00 and
(VI) with respect to the calculation of Consolidated EBITDA for each of the
Fiscal Quarters ended September 30, 2019, December 31, 2019, March 31, 2020,
June 30, 2020 and September 30, 2020, pro forma cost savings, operating expense
reductions, operating improvements, synergies and business optimization
(including, without limitations, reductions in lease or sub-lease payments and
employment-related payments) that are reasonably identifiable, reasonably
factually supportable and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) on or before September 30, 2020, in an amount not to exceed, (a) for
the Fiscal Quarter ended September 30, 2019, $2,744,329.54, (b) for the Fiscal
Quarter ended December 31, 2019, $2,267,353.58, (c) for the Fiscal Quarter ended
March 31, 2020, $612,000.00, (d) for the Fiscal quarter ended June 30, 2020,
$250,000.00 and (e) for the Fiscal Quarter ended September 30, 2020,
$100,000.00; provided further, that up to 10% of the aggregate amount of the
amounts set forth in this paragraph that were not added back to Consolidated
EBITDA of the Fiscal Quarter specified with respect to such amounts may be added
back to Consolidated EBITDA of the next following Fiscal Quarter.”

 

e.          The definition of “Consolidated First Lien Leverage Ratio” as set
forth in Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the last sentence thereof in its entirety and by substituting the
following it its stead:

“For purposes of calculating the Consolidated First Lien Leverage Ratio, (i)
undrawn amounts under Letters of Credit in an amount of up to $2,500,000, and
(ii) unrestricted cash equivalents and cash and cash equivalents restricted in
favor of the Agent pursuant to one or more Blocked Account Agreements, in an
aggregate amount with respect to this clause (ii) not to exceed $5,000,000, will
in each case be excluded from Indebtedness.”

f.          The definition of “Fee Letter” as set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Fee Letter” means, collectively, (i) the letter agreement dated as of July 13,
2018 by and between the Borrower and the Agent, (ii) the Third Amendment Fee
Letter and (iii) the Structuring Fee Letter.”

g.         The definition of “Revolving Commitment” as set forth in Section 1.01
of the Existing Credit Agreement is hereby amended and restated in its entirety
to read as follows:

 

 



-4-




 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with Sections 2.05 and
2.16 of this Agreement.  As of the Third Amendment Effective Date, the aggregate
amount of the Revolving Commitments is equal to $80,000,000.”

h.         The definition of “Revolving Loan Cap” as set forth in Section 1.01
of the Existing Credit Agreement is hereby amended by deleting the reference to
“Sections 2.14 or 6.17” and by substituting “Section 6.17” in its stead.

i.          Section 2.06(a) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(a) In addition to the mandatory prepayment provisions set forth in Section
2.04 above, the Borrower shall repay the Tranche A Term Loan in an amount equal
to, on the day that is not less than one (1) Business Day prior to March 31,
June 30, September 30 and December 31 of each year the amounts set forth in the
grid below; provided however, that in the event a Default or Event of Default
shall exist at the time of, or would result from the making of, such prepayment
of the Tranche A Term Loan, then such prepayment shall be made on March 31, June
30, September 30 and December 31 of each year; provided further that in
connection with any increase to the Revolving Loan Cap during any quarter as a
result of the addition of new Trademarks in the calculation thereof, the
amortization amounts set forth in the grid below shall be recalculated to
reflect an equal percentage of amortization relative to the Revolving Loan Cap
after giving effect to the addition of such Trademarks to such calculation.

 

 

Fiscal Quarter

Amortization Amount

 

 

December 31, 2019

$2,500,000

March 31, 2020

$2,500,000

June 30, 2020

$2,500,000

September 30, 2020

$2,500,000

December 31, 2020

$3,250,000

March 31, 2021

$3,250,000

June 30, 2021

$3,250,000

September 30, 2021

$3,250,000

December 31, 2021 and each Fiscal Quarter thereafter

$4,000,000

 



-5-




 

Once repaid or prepaid, no portion of the Tranche A Term Loan may be
reborrowed.”

j.          Section 2.14 of the Existing Credit Agreement is hereby replaced in
its entirety with “[Reserved].”

k.         Section 4.02 of the Existing Credit Agreement is hereby amended as
follows:

i.          by deleting clause (e) thereof in its entirety; and

ii.         by adding the following proviso after clause (d) thereof:

“; provided that any Revolving Credit Extension in excess of $30,000,000 shall
require an express approval under the Second Lien Credit Agreement.”

l.          Section 6.17 of the Existing Credit Agreement is hereby deleted in
its entirety, and the following is substituted in its stead:

“6.17    Right of First Refusal.

In connection with any Indebtedness to be incurred by a Loan Party or an
Excluded Subsidiary to finance a Permitted Acquisition (except for Permitted
Acquisitions for total consideration of less than $10,000,000 which are paid
from the Loan Parties’ cash on hand and not from proceeds of Indebtedness), in
the event that Excess Availability does not exist in an amount sufficient to
finance such Permitted Acquisition under the existing Revolving Commitments at
such time, provide the Agent with a bona fide right to arrange for the financing
for such Permitted Acquisition pursuant to an incremental facility hereunder or
otherwise on substantially the same terms as set forth herein or on such other
terms as may be mutually agreed among the Agent and Lenders providing such
financing and the Loan Parties (in each case acting in good faith) (it being
understood and agreed that no Lender hereunder shall be required to participate
in any such financing). In the event that (a) the Agent and the Loan Parties,
after acting diligently and in good faith, are unable to reach agreement with
respect to the commercial terms of such financing or (b) the Agent declines or
fail to respond to the offer to provide financing for such Permitted
Acquisition, in each case within ten (10) Business Days after receipt of the
request from the Loan Parties, the Loan Parties shall have no further
obligations pursuant to this Section 6.17 and shall be permitted to pursue
financing for the applicable Permitted Acquisition from alternate sources.”

 

 



-6-




 

m.        Section 7.06 of the Existing Credit Agreement is hereby amended as set
forth in the Third Amendment Fee Letter.

n.         Section 7.11 of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“7.11                 Use of Proceeds.  Use the proceeds of any Loan, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose or
(b) use the proceeds of the Loans funded on the First Amendment Effective Date
for any purposes other than (i) to pay existing Indebtedness (including
Indebtedness under the Second Lien Facility), costs and expenses in connection
with the consummation of the Transactions, (ii) to finance Capital Expenditures
of the Loan Parties, and (iii) for working capital and other general corporate
purposes, in case of clause (b), to the extent expressly permitted under Law and
the Loan Documents.”

o.         Article X of the Existing Credit Agreement is hereby amended as
follows:

i.          Section 10.01(b) of the Existing Credit Agreement is hereby amended
by adding the conjunction “or” prior to clause (iii) and deleting clause (iv) in
therein in its entirety; and

ii.         by adding the following new Section 10.30 at the end thereof:

“10.30               Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Sup-ported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Sup-ported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent

 

 



-7-




 

as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

4.         Amendment to Schedules.  Schedule 2.01 (Commitments and Applicable
Percentages) to the Existing Credit Agreement is hereby deleted in its entirety
and the Schedule 2.01 attached hereto is substituted in its stead.

5.         Conditions to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent:

a.          This Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, and the Lenders, and the Agent shall have
received evidence thereof.

b.         All action on the part of the Borrower and the other Loan Parties
necessary for the valid execution, delivery and performance by the Borrower and
the other Loan Parties of this Amendment and the other Loan Documents shall have
been duly and effectively taken.

c.          The Agent shall have received the Loan Parties’ updated business
plan, in form and substance reasonably satisfactory to the Agent.

d.         The Agent shall have received a fully executed copy of an amendment
to the Second Lien Credit Agreement, dated as of August 12, 2019 (the “Second
Lien Amendment”) and the Third Amendment to Intercreditor Agreement in form and
substance reasonably satisfactory to the Agent.

e.          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

f.          The Borrower shall have paid in full (i) all fees and expenses of
the Agent (including the reasonable and documented fees and expenses of counsel
for the Agent) due and payable on or prior to the Third Amendment Effective
Date, and in the case of expenses, to the extent invoiced at least one (1)
Business Day prior to the Third Amendment Effective Date and (ii) all fees in
accordance with the terms of the Third Amendment Fee Letter and the Structuring
Fee Letter.

 

 



-8-




 

6.         Consent to Second Lien Amendment.  The Agent, on behalf of itself and
the Secured Parties, hereby consents to the terms and conditions of the Second
Lien Amendment, and acknowledges and agrees that, on and after the Third
Amendment Effective Date, all references in the Amended Credit Agreement and the
Intercreditor Agreement to the “Second Lien Credit Agreement” shall mean and
refer to the Second Lien Credit Agreement, as amended by the Second Lien
Amendment.

7.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

8.         Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

9.         Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Amended Credit Agreement.

10.       Multiple Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.

11.       Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

12.       Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

13.       Agent Authorization.  Each of the undersigned Lenders hereby
authorizes Agent to execute and deliver this Amendment on its behalf and, by its
execution below, each of the undersigned Lenders agrees to be bound by the terms
and conditions of this Amendment.

 

 



-9-




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

 

 

 

BORROWER:

 

 

 

     SEQUENTIAL BRANDS GROUP, INC.

 

 

 

     By:

/s/ Peter Lops

 

     Name:

Peter Lops

 

     Title:

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

     SQBG, INC.

 

 

 

     By:

/s/ Peter Lops

 

     Name:

Peter Lops

 

     Title:

Chief Financial Officer

 

 

 

     SEQUENTIAL LICENSING, INC.

 

 

 

     By:

/s/ Peter Lops

 

     Name:

Peter Lops

 

     Title:

Chief Financial Officer

 

 

 

     WILLIAM RAST LICENSING, LLC

 

 

 

     By:

/s/ Peter Lops

 

     Name:

Peter Lops

 

     Title:

Chief Financial Officer

 

 

 

     HEELING SPORTS LIMITED 

 

 

 

     By:

/s/ Peter Lops

 

     Name:

Peter Lops

 

     Title:

Chief Financial Officer

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

 

 

B®AND MATTER, LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

SBG FM, LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

SBG UNIVERSE BRANDS, LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

GALAXY BRANDS LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

THE BASKETBALL MARKETING COMPANY, INC.

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

AMERICAN SPORTING GOODS CORPORATION

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

LNT BRANDS LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

JOE’S HOLDINGS LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

GAIAM BRAND HOLDCO, LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

GAIAM AMERICAS, INC.

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

SBG-GAIAM HOLDINGS, LLC

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

BANK OF AMERICA, N.A., as Agent, as L/C Issuer and as a Lender

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Director

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Herbert M. Kidd II

 

Name:

Herbert M. Kidd II

 

Title:

Managing Director

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

 

 

 

 

By:

/s/ Richard Tripeldi

 

Name:

Richard Tripeldi

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Adriane Echavarria

 

Name:

Adriane Echavarria

 

Title:

Senior Vice President

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

 

CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender

 

 

 

 

By:

/s/ Madison Burns

 

Name:

Madison Burns

 

Title:

Assistant Vice President

 

 

 

 



[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]




 

 

CIT BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Robert L. Klein

 

Name:

Robert L. Klein

 

Title:

Director

 

[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement]

